Title: 2d.
From: Adams, John Quincy
To: 


       Young Mr. Symmes lodged here last Night. This morning before breakfast My Brother Charles left us, for Cambridge, as the fall vacancy ends to day. He went with Leonard White, and Walker, and several other Gentlemen and Ladies who were going to Boston. I have lost in Leonard and Charles two good friends who in my leisure hours were great sources of pleasure to me; but the separation from them is necessary, and from that I must derive my Consolation. Finished the first chapter of John. I hope I shall not continue to proceed as slowly as I have done; and I believe it is in Learning Languages, as the french proverb says, il n’y a que le premier pas qui coûte. Cloudy, chilly weather all day; in the Evening it rain’d considerably. Very stormy in the Night.
      